                 Case 1:20-cv-00107-JPB Document 26 Filed 03/13/20 Page 1 of 23




                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF GEORGIA
                                        ATLANTA DIVISION

             MICHAEL WADE NANCE,

                   Plaintiff,                                        CIVIL ACTION NO.

                   v.                                                 1:20-cv-0107-JPB

             TIMOTHY C. WARD and
             BENJAMIN FORD,

                   Defendants.

                                                   ORDER

                   Before the Court is Defendants’ Motion to Dismiss the Complaint

             (“Motion”). ECF No. 19. Having reviewed and considered Defendants’

             arguments, the Court finds as follows:

             I. Background

                   Plaintiff, a prisoner currently under a sentence of death by the State of

             Georgia, filed this action under 42 U.S.C. § 1983 claiming that, because of his

             unique medical issues, the State of Georgia’s lethal injection method of execution

             will cause him excessive pain in violation of his Eighth Amendment rights. As a

             solution, Plaintiff suggests that the State could avoid the unreasonable risk of pain

             by executing him by firing squad.




AO 72A
(Rev.8/82)
                  Case 1:20-cv-00107-JPB Document 26 Filed 03/13/20 Page 2 of 23




                   In their Motion, Defendants contend that the complaint should be dismissed

             because (1) Plaintiff’s claims are time-barred under the applicable two-year statute

             of limitations, (2) Plaintiff’s complaint fails to state a plausible claim for relief, and

             (3) Plaintiff has failed to properly exhaust his administrative remedies as required

             by the Prison Litigation Reform Act (PLRA), 42 U.S.C. § 1997e.

             II. Discussion

                   A. Plaintiff’s Claims

                   In his complaint, Plaintiff claims that he has been taking prescription

             gabapentin since April 2016. ECF No. 1 at 14. Gabapentin is an anti-epileptic

             drug, which is also prescribed for nerve pain. Plaintiff takes it for back pain.

                   According to Plaintiff, prolonged gabapentin use alters a person’s brain

             chemistry and makes the person’s brain less responsive, or even unresponsive, to

             certain other drugs, including pentobarbital. As a result, Plaintiff contends that

             there is a risk that the pentobarbital that the State intends to use to execute him will

             not render him unconscious while at the same time, the pentobarbital’s effect on his

             respiratory system will be undiminished. If that were to happen, Plaintiff asserts

             that he would suffer from the painful effects of respiratory and organ failure while

             fully conscious.




                                                         2

AO 72A
(Rev.8/82)
                 Case 1:20-cv-00107-JPB Document 26 Filed 03/13/20 Page 3 of 23




                   Plaintiff also claims that his veins are compromised and not suitable for

             intravenous (IV) insertion of pentobarbital. He contends that finding a suitable

             vein “will likely require multiple painful needle insertions and blind attempts by

             the IV team.” ECF No. 1 at 11. Plaintiff further contends that his veins are

             “heavily scarred, tortuous, and have thin walls,” id., and if pentobarbital is injected

             into one of his veins, there is a risk that the vein will “blow,” causing pentobarbital

             to leak into surrounding tissue, which would result in burning pain and

             “incomplete and inconsistent drug delivery [and] a prolonged and only partially

             anesthetized execution.” Id. at 12.

                   Plaintiff also contends that the Georgia Department of Corrections’ (GDOC)

             lethal execution protocol provides for the alternative of a central venous

             cannulation1 if IV access cannot be established, and he claims that such a

             procedure would cause him intolerable pain. According to Plaintiff, if central

             venous cannulation is not viable, “upon information and belief, the Execution



                   1
                     “Central venous cannulation is a technique for gaining access to one of the
             major veins in an individual’s body, such as the jugular or femoral veins.”
             Gissendaner v. Commr., Georgia Dept. of Corrections, 779 F.3d 1275, 1278 (11th
             Cir. 2015) (citation omitted). The procedure entails inserting a catheter into a
             central vein located either in the groin or above or below the clavicle. The
             National Institutes of Health describes central venous cannulation as “a commonly
             performed procedure.” See information available at
             www.ncbi.nlm.nih.gov/pmc/articles/PMC3270925/.
                                                        3

AO 72A
(Rev.8/82)
                  Case 1:20-cv-00107-JPB Document 26 Filed 03/13/20 Page 4 of 23




             Team will attempt to perform a cutdown procedure,” whereby an incision is made

             to find a suitable vein, which would also be intolerably painful as well as bloody.

             Id. at 13.

                    Plaintiff also raises numerous issues related to the IV delivery of

             pentobarbital under Georgia’s execution protocol. According to Plaintiff, the

             execution team administering the pentobarbital into his IV tube will not be in the

             same room as Plaintiff, and they thus will be unaware if complications arise in the

             application of the lethal injection drug. Because the IV team is in another room,

             the IV tubing for delivery of the pentobarbital is too long, creating a risk of

             “incomplete delivery of the drug” and a “prolonged and/or partially anesthetized

             execution.” Id. at 17.

                    Plaintiff further alleges that the pentobarbital that the State receives from a

             compounding pharmacy is poor in “quality, potency, purity or stability,” id., and

             that the “[m]embers of the execution team lack the professional skills, training,

             and/or necessary equipment to safely and humanely perform these procedures” of

             central venous cannulation or a cutdown, id. at 17-18. As an alternative, Plaintiff

             proposes that he be executed by firing squad, “which would significantly reduce

             the substantial risk of severe pain.” Id. at 20-21.




                                                        4

AO 72A
(Rev.8/82)
                 Case 1:20-cv-00107-JPB Document 26 Filed 03/13/20 Page 5 of 23




                   B. Statute of Limitaions

                   An action brought pursuant to § 1983 is subject to the statute of limitations

             governing personal injury actions in the state where the challenge is brought. Boyd

             v. Warden, Holman Corr. Facility, 856 F.3d 853, 872-76 (11th Cir. 2017);

             Gissendaner v. Ga. Dep’t of Corr., 779 F.3d 1275, 1280 (11th Cir. 2015). In

             Georgia, the statute of limitations for personal injury actions is two years.

             Gissendaner, 779 F.3d at 1280. Because the statute of limitations is an affirmative

             defense, dismissal under Fed. R. Civ. P. 12(b)(6) on statute of limitations grounds

             is appropriate only if it is apparent from the face of the complaint that the claim is

             time-barred. Id.

                   While the limitations period for a § 1983 claim is governed by the applicable

             state law, federal law determines when a claim accrues. Mullinax v. McElhenney,

             817 F.2d 711, 716 (11th Cir. 1987). Under federal law, actions brought pursuant to

             § 1983 accrue “from the date the facts which would support a cause of action are

             apparent or should be apparent to a person with a reasonably prudent regard for his

             rights.” Brown v. Ga. Bd. of Pardons & Paroles, 335 F.3d 1259, 1261 (11th Cir.

             2003). The right of action for a method-of-execution challenge “‘accrues on the

             later of the date on which’ direct review is completed by denial of certiorari, ‘or the

             date on which the capital litigant becomes subject to a new or substantially

                                                        5

AO 72A
(Rev.8/82)
                 Case 1:20-cv-00107-JPB Document 26 Filed 03/13/20 Page 6 of 23




             changed execution protocol.’” Gissendaner, 779 F.3d at 1280 (quoting McNair v.

             Allen, 515 F.3d 1168, 1174 (11th Cir. 2008)).

                   The United States Supreme Court denied Petitioner’s petition for certiorari

             on direct review on October 2, 2006. Nance v. Georgia, 549 U.S. 868 (2006). In

             2001, Georgia adopted lethal injection as its method of execution. O.C.G.A.

             § 17-10-38(a) (stating “[a]ll persons who have been convicted of a capital offense

             and have had imposed upon them a sentence of death shall suffer such punishment

             by lethal injection”); Gissendaner, 779 F.3d at 1281. In March 2013, Georgia

             changed from using a single dose of FDA-approved pentobarbital to using a single

             dose of compounded pentobarbital. Gissendaner, 779 F.3d at 1281.2 The Eleventh

             Circuit has held that the State’s change to the use of compounded pentobarbital is

             not a substantial change to Georgia’s execution protocol. Id. at 1281-82. Thus, as

             a general matter, Petitioner’s method-of-execution claim accrued in October 2006

             and must have been filed by October 2008 to be timely. See Gissendaner, 779 F.3d

             at 1280; Ledford v. Commr., Georgia Dept. of Corrections, 856 F.3d 1327, 1330




                   2
                     This Court notes that the GDOC’s current Lethal Injection Procedures,
             attached as Exhibit A to Plaintiff’s complaint, ECF No. 1-1, which was adopted on
             July 17, 2012, states that condemned prisoners will be executed with a five-gram
             does of pentobarbital. Accordingly, it appears that the State adopted the single
             dose of pentobarbital before 2013.
                                                      6

AO 72A
(Rev.8/82)
                 Case 1:20-cv-00107-JPB Document 26 Filed 03/13/20 Page 7 of 23




             (11th Cir. 2017). The absolute latest that his claims would have accrued is 2012 or

             2013 when the state switched to pentobarbital and adopted its current protocol.

                   Plaintiff concedes that any facial challenge that he makes to Georgia’s

             execution protocol is untimely,3 but he argues that his “as-applied”

             claims—specifically his claims that his long-term use of gabapentin and his

             compromised veins render it more likely that he will suffer constitutionally

             intolerable pain or discomfort during his execution—did not accrue until the time

             that a reasonable layperson would understand that he faced risks during his

             execution due to his medical history. According to Plaintiff, the limitations period

             did not begin to run with respect to his compromised-vein claim until May 2019,

             when a medical technician at the prison informed Plaintiff that, because of his

             veins, the execution team would have to cut his neck to carry out the execution.

             Plaintiff further claims that the limitations period did not run on his gabapentin

             claim until he “became aware, or should have become aware, that his prolonged




                   3
                     Indeed, despite appearances otherwise, Plaintiff states that he raises only
             as-applied challenges to Georgia’s lethal injection protocol based on his
             compromised veins and his prolonged use of gabapentin. [Doc. 22 at 2]. His
             assertions regarding the other aspects of the State’s execution protocol are merely
             offered in support of those as-applied challenges. As a result, this Court’s
             discussion is limited to his as-applied claims.
                                                       7

AO 72A
(Rev.8/82)
                 Case 1:20-cv-00107-JPB Document 26 Filed 03/13/20 Page 8 of 23




             use and increasing dosages, would affect the efficacy of pentobarbital and impact

             his execution.” ECF No. 22 at 5. He does not, however, specify when that was.

                   As Defendants points out, Plaintiff does not cite to any case law in support

             of his argument that a layperson’s lack of technical knowledge or technical

             expertise might delay the accrual of a cause of action under § 1983. In Ledford,

             cited above, J.W. Ledford claimed that his prolonged use of the drug gabapentin

             left him susceptible to a painful execution by pentobarbital. The Eleventh Circuit

             determined that Ledford’s claim was time-barred after noting that “Ledford also

             alleges that he has been taking gabapentin for approximately a decade,” and his

             claims “about the interaction of those two drugs—compounded pentobarbital and

             gabapentin—are filed too late.” Ledford, 856 F.3d at 1330. As is noted above,

             according to the complaint, Plaintiff has been taking prescription gabapentin since

             April, 2016, over three years before he filed his complaint. Because Plaintiff knew

             that he was taking gabapentin and knew that the State planned to execute him using

             pentobarbital, and because Plaintiff makes no claim about when he learned of the

             potential adverse interaction between the two drugs, Plaintiff’s gabapentin claim is

             clearly time-barred. Moreover, in response to Plaintiff’s implied claim that he

             learned of the potential problems resulting from his gabapentin use recently, this

             Court concludes that his knowledge that he took gabapentin and would be executed

                                                      8

AO 72A
(Rev.8/82)
                 Case 1:20-cv-00107-JPB Document 26 Filed 03/13/20 Page 9 of 23




             with pentobarbital was sufficient to put him on notice that he should inquire

             whether there might be some adverse interaction between the two drugs.

                   As to his claim regarding his compromised veins, in Gissendaner, also cited

             above, Gissendaner raised a method-of-execution challenge, claiming that her

             obesity and possible sleep apnea left her susceptible to an increased risk of pain

             during her execution by lethal injection. The Eleventh Circuit concluded that

             Gissendaner’s claims were time-barred after noting that her “complaint contains no

             factual allegations suggesting that her obesity or her potential sleep apnea (the

             chance of which is increased by her obesity) are recent developments.”

             Gissendaner, 779 F.3d at 1281. Likewise, Plaintiff has made no claim that his

             veins became compromised within the past two years.

                   Neither Ledford nor Gissendaner addressed arguments like Plaintiff’s that

             his claim did not accrue until he learned of the potential for his medical conditions

             to cause problems if pentobarbital is administered during his execution. But the

             limited analogous, persuasive case law determining when claims accrue in § 1983

             actions indicate that Plaintiff’s argument is unavailing. For example, in Hawkins v.

             Spitters, 79 Fed. Appx. 168 (6th Cir. 2003), Stacy Hawkins, a prisoner, raised a

             deliberate indifference to serious medical needs claims under § 1983 against a

             physician who had repeatedly refused to refer him for testing to determine whether

                                                       9

AO 72A
(Rev.8/82)
                 Case 1:20-cv-00107-JPB Document 26 Filed 03/13/20 Page 10 of 23




             he suffered from sleep apnea. The Sixth Circuit determined that the claim was

             time-barred because Hawkins failed to raise the claim within the applicable three-

             year statute of limitations. Hawkins argued that his claim did not accrue until he

             was actually diagnosed with sleep apnea, “otherwise his claim would be mere

             speculation about his condition,” but the court rejected that argument, holding that

             the claim accrued when the physician rejected his request. Id. at 169.

                   Some case law, however, indicates that a claim will not accrue until certain

             knowledge is gained by the plaintiff. For example, in Diaz v. United States, 165

             F.3d 1337, 1338 (11th Cir. 1999), Alejandro Diaz committed suicide while in

             prison. Prison officials informed Diaz’s wife that they had no indication or

             warning that he might kill himself. Only later did the wife learn that Diaz had been

             treated by psychologists and had reported “a fifty pound weight loss during the

             preceding weeks, recurring depression, anxiety, headaches, insomnia, racing

             thoughts and other symptoms” as well as suicidal thoughts. Id. The Eleventh

             Circuit concluded that the wife’s medical malpractice, wrongful death, and

             negligence claims under the Federal Tort Claims Act (FTCA) accrued when the

             wife learned that Diaz had received psychological treatment rather than at the time

             of Diaz’s death. Id. at 1341. Central to the Eleventh Circuit’s holding, however,

             was that the facts indicating a causal link between Diaz’s death and the actions of

                                                      10

AO 72A
(Rev.8/82)
                 Case 1:20-cv-00107-JPB Document 26 Filed 03/13/20 Page 11 of 23




             prison officials were in the control of those prison officials. Id. at 1339. In this

             case, there is no indication that state officials had superior knowledge of the status

             of Plaintiff’s veins.

                   This Court also credits Defendants’ argument that under Plaintiff’s theory,

             “he could simply sit back and wait, ostensibly for as long as he wanted, to ascertain

             the alleged impact of a perceived injury under § 1983,” ECF No. 25 at 5, which

             would defeat the purpose of the statute of limitations. In United States v. Kubrick,

             444 U.S. 111 (1979), the plaintiff sued a Veterans Affairs physician under the

             FTCA alleging negligence/medical malpractice for causing a hearing loss by

             improperly prescribing a neomycin treatment. In reversing the court of appeals and

             holding that the claim accrued when the neomycin treatment occurred rather than

             when another physician informed him that the neomycin treatment had been

             improper, the Supreme Court noted,

                   it is apparent, particularly in light of the facts in this record, that the
                   Court of Appeals’ rule would reach any case where an untutored
                   plaintiff, without benefit of medical or legal advice and because of the
                   “technical complexity” of the case, would not himself suspect that his
                   doctors had negligently treated him. As we understand the Court of
                   Appeals, the plaintiff in such cases need not initiate a prompt inquiry
                   and would be free to sue at any time within two years from the time he
                   receives or perhaps forms for himself a reasonable opinion that he has
                   been wronged. In this case, for example, Kubrick would have been
                   free to sue if Dr. Soma had not told him until 1975, or even 1980,
                   instead of 1971, that the neomycin treatment had been a negligent act.

                                                       11

AO 72A
(Rev.8/82)
                 Case 1:20-cv-00107-JPB Document 26 Filed 03/13/20 Page 12 of 23




             Id. at 118 (citation to the record omitted). This Court similarly rejects Plaintiff’s

             argument for an open ended date for the accrual of his claim that is based on when

             he happens to discover information purportedly sufficient to inform him that he has

             a viable claim.

                   This Court also points out that central venous cannulation and the cut-down

             procedure4 have been a part of Georgia’s execution protocol at least since 2012,

             and, to the degree that he now claims that those procedures would cause intolerable

             pain, Plaintiff has been on notice that he might be subject to them for several years.

                   Having reviewed the record, this Court concludes that Plaintiff’s as-applied

             claims are barred by the statute of limitations.

                   C. Failure to State a Claim

                   Even if Plaintiff is correct that his compromised-vein claims did not accrue

             until the prison medical technician put him on notice of the potential problem, this

             Court agrees with Defendants that the claim should be dismissed pursuant to Fed.

             R. Civ. P. 12(b)(6) because Plaintiff has failed to state a viable claim for relief.

                   Pursuant to Fed. R. Civ. P. 8(a)(2), a complaint must contain “a short and

             plain statement of the claim showing that the pleader is entitled to relief.”



                   4
                    As discussed below, it is not clear that a cut-down procedure is a part of
             the GDOC’s lethal injection protocol.
                                                        12

AO 72A
(Rev.8/82)
                 Case 1:20-cv-00107-JPB Document 26 Filed 03/13/20 Page 13 of 23




             Although detailed factual allegations are not necessarily required, the pleading

             must contain more than “labels and conclusions” or a “formulaic recitation of the

             elements of a cause of action.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “[A]

             complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

             to relief that is plausible on its face.’” Id. A “claim has facial plausibility when the

             plaintiff pleads factual content that allows the court to draw the reasonable

             inference that the defendant is liable for the misconduct alleged.” Id. In order to

             state a claim of an Eighth Amendment risk of future harm, the alleged “conditions

             presenting the risk must be sure or very likely to cause serious illness and needless

             suffering, and give rise to sufficiently imminent dangers.” Gissendaner, 779 F.3d

             at 1283.

                    Defendants first argue that Plaintiff’s claim regarding his compromised veins

             fails because “Georgia’s lethal injection protocol accounts for the possibility of an

             inmate’s veins being compromised.” ECF No. 19 at 17. As noted above, see supra

             n.2, Plaintiff has attached the Georgia lethal injection protocol to his complaint. In

             that protocol, it states:

                    The IV Team will provide two (2) intravenous accesses into the
                    condemned. If the veins are such that intravenous access cannot be
                    provided, a Physician will provide access by central venous
                    cannulation or other medically approved alternative.



                                                       13

AO 72A
(Rev.8/82)
                 Case 1:20-cv-00107-JPB Document 26 Filed 03/13/20 Page 14 of 23




             ECF No. 1-1 at 7; see Hoefling v. City of Miami, 811 F.3d 1271, 1277 (11th Cir.

             2016) (“A district court can generally consider exhibits attached to a complaint in

             ruling on a motion to dismiss, and if the allegations of the complaint about a

             particular exhibit conflict with the contents of the exhibit itself, the exhibit

             controls.”). Accordingly, this Court agrees with Defendants that, to the degree that

             Plaintiff contends that his veins might “blow” when injected with pentobarbital,

             Plaintiff fails to state a viable claim because Georgia’s protocol mandates that a

             physician perform a medically-approved alternative method if the condemned

             prisoner has veins that are not amenable to establishing an intravenous line.

                   While it is possible that Plaintiff may experience pain if the IV Team

             unsuccessfully attempts to establish intravenous access, such pain would be de

             minimis as it would be no worse than that encountered when visiting a physician or

             donating blood. See Bucklew v. Precythe, 139 S. Ct. 1112, 1124 (2019) (“[T]he

             Eighth Amendment does not guarantee a prisoner a painless death.”).

                   Further, this Court must presume that “state officials carr[y] out their duties

             under the death warrant in a careful and humane manner.” State of La. ex rel.

             Francis v. Resweber, 329 U.S. 459, 462 (1947).5 Plaintiff has made no allegation


                   5
                      In addition to Resweber, the Supreme Court has more recently held that
             state government officials are presumed to carry out their duties in a good-faith
             manner and in compliance with the federal laws. Alaska Dep’t of Envtl.
                                                        14

AO 72A
(Rev.8/82)
                 Case 1:20-cv-00107-JPB Document 26 Filed 03/13/20 Page 15 of 23




             that would serve to overcome the presumption.6 In contrast, GDOC officials

             certainly have a strong interest in executing its condemned prisoners in a manner

             that does not violate their rights. Botched executions lead to embarrassment,

             investigations, bad press and, for those involved, the knowledge that they caused

             an individual needless pain and suffering.

                   As Plaintiff has failed to rebut the presumption, this Court must apply it.

             Given that presumption, Plaintiff has no basis to allege that state officials will,

             effectively, torture him by repeatedly sticking him with a needle in a fruitless effort

             to locate a suitable vein.

                   In response to Plaintiff’s claim that, because the IV Team is not in the

             execution chamber it is “very unlikely that they could recognize [an] extravasation




             Conservation v. E.P.A., 540 U.S. 461, 507, (2004); National Archives and Records
             Admin. v. Favish, 541 U.S. 157, 174 (2004) (discussing the presumption of
             regularity under which courts can presume that government officials have faithfully
             carried out their duties); Alden v. Maine, 527 U.S. 706, 755 (1999) (“We are
             unwilling to assume the States will refuse to honor . . . or obey the binding laws of
             the United States.”).
                   6
                      In his complaint, Plaintiff does claim that “[m]embers of the execution
             team lack the professional skills, training, and/or necessary equipment to safely and
             humanely perform” a central venous cannulation or a cutdown procedure. ECF
             No. 1 at 17. However, this claim is clearly refuted by the GDOC lethal injection
             protocol, attached to the complaint, which states that a physician will perform
             those procedures. ECF No. 1-1 at 4; see Hoefling, supra.
                                                       15

AO 72A
(Rev.8/82)
                 Case 1:20-cv-00107-JPB Document 26 Filed 03/13/20 Page 16 of 23




             and take timely, appropriate action,” this Court finds that the claim is false. As the

             state’s protocol makes clear:

                   Throughout the lethal injection process, an IV Nurse will monitor the
                   progress of the injection in the Execution Chamber to ensure proper
                   delivery of chemicals and to monitor for any signs of consciousness.
                   If the IV Nurse in the execution chamber observes a problem with
                   intravenous flow, the Nurse will inform the attending Physician, who
                   will inform the Warden as to whether or not using an alternative
                   intravenous access is appropriate. The Warden will give the
                   appropriate instructions to the Injection Team.

             ECF No. 1-1 at 5 (emphasis supplied). As this passage from the State’s protocol

             clearly refutes Plaintiff’s claim, see Hoefling, supra, this Court concludes that the

             claim is unavailing.

                   As to Plaintiff’s claim that officials may have to resort to central venous

             cannulation, which would cause him pain, this Court again refers to the

             presumption that state officials will carry out their duties humanely and carefully,

             Resweber, 329 U.S. at 462, and repeats that central venous cannulation is a routine

             procedure, see supra n.1. As such, this Court must presume that, to the degree that

             cannulation would cause constitutionally intolerable pain, the physician performing

             the procedure would provide the appropriate anesthetic.

                   Finally, regarding Plaintiff’s claim that, if cannulation is not successful the

             physician will resort to a cut-down procedure—where a physician would cut an



                                                       16

AO 72A
(Rev.8/82)
                 Case 1:20-cv-00107-JPB Document 26 Filed 03/13/20 Page 17 of 23




             incision into Plaintiff’s arm or leg in order to locate a suitable vein—this Court first

             notes that Plaintiff’s claim is entirely speculative because it is based on Plaintiff’s

             “information and belief.” ECF No. 1 at 13. In fact, it is not at all clear that Georgia

             would use a cut-down procedure. The GDOC’s protocol states that “[i]f the veins

             are such that intravenous access cannot be provided, a Physician will provide

             access by central venous cannulation or other medically approved alternative.”

             ECF No. 1-1 at 4 (emphasis supplied). Plaintiff contends that the other alternative

             would be a cut-down procedure, but has not expanded on the basis of that belief.

             According to the Supreme Court, this Court “can and should . . . invok[e its]

             equitable powers to dismiss or curtail [method of execution challenges] that are . . .

             based on speculative theories.” Bucklew, 139 S. Ct. at 1134 (quotations and

             citations omitted).

                   As far as this Court can determine, utilization of a cut-down procedure in an

             execution is quite rare. This Court is aware of only one, or possibly two,7 cut-down

             procedures during an execution in the United States. The one well-known instance

             was the 1992 execution of Rickey Ray Rector by Arkansas. See Nooner v. Norris,

             594 F.3d 592, 604 (8th Cir. 2010). In Nooner, the Eighth Circuit discussed the


                   7
                     In Bucklew, 139 S. Ct. at 1131, the Supreme Court noted that the warden of
             a Missouri prison testified that he “once saw medical staff perform a cut-down as
             part of an execution.”
                                                        17

AO 72A
(Rev.8/82)
                 Case 1:20-cv-00107-JPB Document 26 Filed 03/13/20 Page 18 of 23




             Rector execution and concluded that the plaintiffs raising a claim that Arkansas’

             protocol permitted the use of a cut-down procedure had failed to establish an

             Eighth Amendment violation because (1) the procedure would be performed by “a

             licensed physician who is properly qualified to carry out the procedure,” and (2)

             the physician would use local anesthetic as necessary to avoid pain. Id. In other

             cases where a cut-down procedure has been challenged by condemned prisoners,

             the claims were generally denied as moot when state officials stated that they

             would not use a cut-down procedure. E.g., Cooey v. Strickland, 589 F.3d 210, 228

             (6th Cir. 2009); Boyd v. Beck, 404 F. Supp. 2d 879, 885 (E.D.N.C. 2005).

                   Again this Court must apply the unrebutted presumption that state officials

             will act carefully and humanely in carrying out a death warrant. Resweber, 329

             U.S. at 462. As such, this Court must further presume that, to the degree that a

             physician must resort to a cutdown procedure, he will do so in a humane manner as

             accepted by the Eighth Circuit in Nooner. Because Plaintiff’s allegation that his

             veins are compromised fails to allege a condition that will very likely cause

             “serious illness and needless suffering and give rise to sufficiently imminent

             danger,” Gissendaner, 779 F.3d at 1283, this Court concludes that Plaintiff has

             failed to state a viable Eighth Amendment claim, and his compromised-vein claim

             is thus dismissed pursuant to Fed. R. Civ. P. 12(b)(6).

                                                      18

AO 72A
(Rev.8/82)
                 Case 1:20-cv-00107-JPB Document 26 Filed 03/13/20 Page 19 of 23




                   D. Exhaustion of Remedies

                   Defendants also contend that Plaintiff has failed to properly exhaust his

             administrative remedies. Plaintiff did file a prison grievance, but it is undisputed

             that Plaintiff did not complete the administrative remedy process available to him.

                   Under the Prison Litigation Reform Act, a prisoner may not file a § 1983

             action “until such administrative remedies as are available are exhausted.” 42

             U.S.C. § 1997e(a). The Eleventh Circuit has interpreted this requirement to mean

             that prisoners “‘must file a grievance and exhaust the remedies available under that

             procedure before pursuing a § 1983 lawsuit.’” Bryant v. Rich, 530 F.3d 1368,

             1372–73 (11th Cir. 2008) (quoting Johnson v. Meadows, 418 F.3d 1152, 1156

             (11th Cir. 2005)). However, “[a] remedy has to be available before it must be

             exhausted, and to be ‘available’ a remedy must be ‘capable of use for the

             accomplishment of [its] purpose.’” Turner v. Burnside, 541 F.3d 1077, 1084 (11th

             Cir. 2008) (quoting Goebert v. Lee County, 510 F.3d 1312, 1322–23 (11th Cir.

             2007)). “Remedies that rational inmates cannot be expected to use are not capable

             of accomplishing their purposes and so are not available.” Id.

                   In a recent order entered in Martin v. Ward, No. 1:18-cv-4617 (N.D. Ga.

             Nov. 21, 2019) (hereinafter Martin Order) (ECF No. 21), a § 1983 method-of-

             execution action, Judge Brown noted that in Ross v. Blake, 136 S. Ct. 1850, 1859

                                                       19

AO 72A
(Rev.8/82)
                 Case 1:20-cv-00107-JPB Document 26 Filed 03/13/20 Page 20 of 23




             (2016), the Supreme Court expanded the concept of what it means when a remedy

             is not available under § 1997e(a).

                   [A]s Booth8 made clear, an administrative procedure is unavailable
                   when (despite what regulations or guidance materials may promise) it
                   operates as a simple dead end—with officers unable or consistently
                   unwilling to provide any relief to aggrieved inmates. See 532 U.S. at
                   736, 738. Suppose, for example, that a prison handbook directs
                   inmates to submit their grievances to a particular administrative
                   office—but in practice that office disclaims the capacity to consider
                   those petitions. The procedure is not then “capable of use” for the
                   pertinent purpose. In Booth’s words: “[S]ome redress for a wrong is
                   presupposed by the statute’s requirement” of an “available” remedy;
                   “where the relevant administrative procedure lacks authority to
                   provide any relief,” the inmate has “nothing to exhaust.” Id. at 736
                   and n.4. So too if administrative officials have apparent authority, but
                   decline ever to exercise it. Once again: “[T]he modifier ‘available’
                   requires the possibility of some relief.” Id. at 738. When the facts on
                   the ground demonstrate that no such potential exists, the inmate has no
                   obligation to exhaust the remedy.

             Ross v. Blake, 136 S. Ct. 1850, 1859 (2016).

                   Judge Brown further noted that under the GDOC’s “published grievance

             policy, ‘[m]atters over which the Department has no control, including parole

             decisions, sentences, probation revocations, court decisions, and any matters

             established by the laws of the state’ are ‘non-grievable issues.’” Martin Order at 8

             (citing the state grievance policy). Judge Brown also noted that GDOC officials




                   8
                       Booth v. Churner, 532 U.S. 731 (2001).
                                                      20

AO 72A
(Rev.8/82)
                 Case 1:20-cv-00107-JPB Document 26 Filed 03/13/20 Page 21 of 23




             routinely disclaim the authority to consider grievances that raise method-of-

             execution claims. Id. Accordingly, Judge Brown concluded that

                    [i]f, in response to every single grievance raising a method-of-
                    execution challenge, [GDOC] officials have always responded that
                    they lack authority to grant relief, the Court finds that this grievance
                    procedure is the “simple dead end” discussed in Ross where officials
                    “disclaim[] the capacity to consider those petitions.” 136 S. Ct. at
                    1859. The Court thus agrees with Plaintiff that relief is unavailable
                    under [GDOC]’s grievance procedure and that lack of exhaustion must
                    be excused.

             Id. at 9.

                    Relying on Judge Brown’s analysis, this Court concludes that exhaustion

             must likewise be excused in this case.

             III. Defendant’s Motion to Exceed Page Limits

                    Pursuant to Local Rule 7.1(D) (N.D. Ga.), motions filed in this Court are

             limited to twenty-five pages. Along with their motion to dismiss, Defendants filed

             a motion to exceed that limit by seven pages. ECF No. 17. In opposing the

             motion, ECF No. 21, Plaintiff points out that under the undersigned’s Standing

             Order Regarding Civil Litigaion, ECF No. 4,

                    Parties seeking an extension of the page limit must do so at least five
                    days in advance of their filing deadline and should explain with
                    specificity the reasons necessitating the extension. If a party files a
                    motion to extend the page limit at the same time his or her brief is due,
                    the extension request will be denied absent a compelling and
                    unanticipated reason for violating the rule. The Court will also not

                                                       21

AO 72A
(Rev.8/82)
                 Case 1:20-cv-00107-JPB Document 26 Filed 03/13/20 Page 22 of 23




                    consider any arguments made in pages which exceed the Local Rules’
                    requirements.

             Id. at 12.

                    Under Local Rule 7.1(F), this Court has the discretion to waive application

             of the page limit, and the undersigned has the authority to waive the requirements

             of the standing order. While Plaintiff’s arguments are well-taken, and counsel for

             Defendants should not have ignored the standing order, in the interests of justice

             and efficiency, this Court will exercise its discretion and waive the page limits in

             the Local Rules and the requirements of the standing order.

             IV. Conclusion

                    For the foregoing reasons, IT IS ORDERED that Defendants’ motion to

             dismiss, ECF No. 19, is GRANTED and the instant action is hereby DISMISSED

             as untimely under the applicable statute of limitations and for failure to state a

             claim under Fed. R. Civ. P. 12(b)(6) as discussed above. Defendants’ motion to

             exceed the page limit, ECF No. 17, is, for good cause shown, GRANTED nunc pro

             tunc. Defendants’ motion to stay discovery, ECF No. 20, is DENIED as moot.

                    The Clerk is DIRECTED to CLOSE this action.




                                                       22

AO 72A
(Rev.8/82)
             Case 1:20-cv-00107-JPB Document 26 Filed 03/13/20 Page 23 of 23




                                  13th day of March, 2020.
               SO ORDERED, this _______



                                            ____________________________________
                                            J. P. BOULEE
                                            United States District Judge




                                              23

AO 72A
(Rev.8/82)
